At the last June term, the court pronounced an interlocutory judgment for the plaintiff, and at this term amended the same. The judgment as amended is as follows, to-wit:
By the Court.
The plaintiff’s survey ought to begin on the Kentucky river, above the mouth of Lower Howard’s creek, at the lower corner of a pre-emption surveyed for John Holder, assignee of John Howard, and to extend from thence down the said river as it meanders to the beginning of George May’s entry, at the mouth of the first branch below the mouth of Lower Howard’s creek; thence north, with May’s line, to the north-east corner of the said May’s entry; thence with the line of John Holder’s entry to a line of the plaintiff’s survey as at present run, at the southeast corner of James Morrow’s entry; thence with the line of the said plaintiff’s survey, to the south-east corner of David McGee’s survey of 100 acres; thence with the said McGee’s eastwardly line, which is also a line of. the said plaintiff’s survey, so far that a direct line through the defendant’s survey, and parallel to Bryan McDonald’s settlement line, as it is laid down in the plat, and continued till it strikes a line of the defendant’s survey, will leave to the defendant all the residue of the said plaintiff’s survey, above 500 acres, after it is thus altered. Order of survey, etc., and judgment for the plaintiff, etc.